                         Case 1:20-cv-00094-JRH-BKE Document 19 Filed 09/24/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  RUSSELL GAITHER,

                             Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 120-094

                  SGT. JAMES DEAL, Warden; MARTY
                  ALLEN, Warden; DEPUTY WARDEN
                  SHEENA BLACK; and MR. ODGEN,

                             Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of September 24, 2020, the Report and Recommendation

                    of the Magistrate Judge is ADOPTED as the opinion of the Court. Accordingly, Plaintiff's request to

                    proceed in forma pauperis is DENIED, Plaintiff's Motions for appointment of counsel and Motion to

                    AMEND are DENIED AS MOOT, this action is DISMISSED without prejudice, and this civil

                    action stands CLOSED.




           09/24/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
